           Case 2:18-cv-05108-JFL Document 9 Filed 03/08/19 Page 1 of 3




      UNITED STATES DISTRICT COURT EASTERN DISTRICT OF PENNSYLVANIA

Shanicqua Suber Aponte

Debtor/appellant                                                    Civil No: 2:18-cv-05108

v                                                             Bankruptcy No: 18-17113 ELF

Matthew J. Copley

Appellee



                            Show Cause Not To Dismiss Appeal

    Dismissal of a bankruptcy case normally results in dismissal of related adversary proceedings,

but court has discretion to retain jurisdiction. Porges v. Grunta/ & Co. {In re Porges), 44 F.3d

159, 162-63 {2d Cir. 1995) (although the "general rule favors dismissal" of adversary

proceedings when the underlying bankruptcy case is terminated, this is not "automatic"); Fid.

& Dep. Co. of Md. v. Morris {In re Morris), 950 F.2d 1531, 1534 (11th Cir. 1992) (same); In re

Davison, 186 B.R. 741, 742-43 (Bankr. N.D. Fla. 1995) ("actions that depend upon the existence

of the bankruptcy" - here Suber-Aponte's appeal from the order is not depend on existence of

bankruptcy proceedings; Roddam v. Metro Loans, Inc. {In re Roddam}, 193 B.R. 971 (Bankr. N.D.

Ala. 1996) (ordinarily, dismissal of bankruptcy case will result in dismissal of all pending

adversary proceedings but considerations of judicial economy, convenience and fairness may

permit proceeding to continue); In re Hanks, 182 B.R. 930 (Bankr. N.D. Ga. 1995) (court lacks

jurisdiction to enforce settlement which required dismissal of case; after dismissal,

enforcement of the settlement was a contract claim to be disposed of under applicable state

law). The order was settlement/agreement between the two parties in which the appellant

Suber-Aponte believes that appellee Copley breached making the "contract" void.




Copley has retained possession of the property, he has been rewarded monies in escrow and he

has not returned security deposit, therefor making him whole financially, (which are not being

disputed) therefor retaining jurisdiction over this matter will not harm appellee. Appellant

respectfully ask that this court does not dismiss as "moot" due to the fact of Constitutional
         Case 2:18-cv-05108-JFL Document 9 Filed 03/08/19 Page 2 of 3




Rights would be hindered. Appellant was injured on property and the remaining factor on the

appealed order hinders tenant/appellant from seeking legal recourse for her injuries.




                                                                                    PO BOX 102

                                                                           Pottstown PA 19464

                                                                                 484-300-0042

                                                                       Nicqua8212@gmail.com
              Case 2:18-cv-05108-JFL Document 9 Filed 03/08/19 Page 3 of 3




                                  Certificate of Service




I certify that a true and correct copy of this "Show Cause" was mailed to appellee

and bankruptcy court by way of USPS on March 8, 2019.



Matthew Copley

230   11th   avenue

Collegeville PA 19426




United States Bankruptcy Court

Eastern district Pennsylvania

900 Market Street, suite 400

Philadelphia PA 19107




                                                                         PO BOX 102

                                                                  Pottstown PA 19464

                                                                       484-300-0042

                                                              Nicgua8212@gmail.com
